United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE, WEST
PALM BEACH P & DC, West Palm Beach, FL,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-910
Issued: August 8, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Acting Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 12, 2014 appellant filed a timely appeal from a January 31, 2014 decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he is entitled to a
schedule award for his right and left upper extremities.
FACTUAL HISTORY
On April 8, 2008 appellant, then a 64-year-old mail handler, filed an occupational disease
claim alleging that factors of employment caused bilateral shoulder pain. OWCP accepted
1

5 U.S.C. §§ 8101-8193.

calcifying tendinitis of the right shoulder and on August 13, 2008 Dr. Graham. F. Whitfield, an
orthopedic surgeon, performed surgical arthroscopy of the right shoulder with extensive
debridement of the glenohumeral joint. Appellant was placed on the periodic compensation
rolls. On January 8, 2009 OWCP accepted calcifying tendinitis of the left shoulder, and on
May 6, 2009 additionally accepted traumatic arthropathy of the left shoulder. Appellant returned
to modified duty on February 18, 2009,2 continuing until September 17, 2009, when
Dr. Whitfield’s associate, Dr. Rena Amro, Board-certified in orthopedic surgery, performed
surgical arthroscopic left rotator cuff repair with distal clavicle resection. Appellant was
returned to the periodic rolls. On October 19, 2010 Dr. Amro performed surgical arthroscopic
right rotator cuff repair with distal clavicle resection. Appellant continued under the care of
Drs. Whitfield and Amro who submitted monthly treatment notes. OWCP additionally accepted
right shoulder disorder of bursae and tendons and left shoulder contracture of shoulder joint.
On September 27, 2013 appellant filed a claim for a schedule award. In an October 7,
2013 letter, OWCP informed him of the type of evidence needed to support his claim, to include
an impairment rating in accordance with the sixth edition of the American Medical Association,
Guides to the Evaluation of Permanent Impairment3 (hereinafter A.M.A., Guides) and a
physician’s narrative opinion regarding the diagnosed conditions and degree of impairment with
a detailed description of all objective findings and subjective complaints. Appellant was allotted
30 days to submit the requested information.
Appellant returned to a modified mail handler position on October 19, 2013.
Dr. Whitfield provided treatment notes dated September 24 and October 29, 2013 in which he
described appellant’s complaints of bilateral shoulder, interscapular, neck and upper back pain.
He provided physical examination findings and diagnosed left shoulder arthralgia, with
supraspinatus, infraspinatus, and teres minor tendinitis, subscapularis tendinitis, subacromial
bursitis, and acromioclavicular joint arthralgia, status post diagnostic and surgical arthroscopic
rotator cuff repair of the left shoulder in September 2009; right shoulder arthralgia with
supraspinatus, infraspinatus, teres minor, and subscapularis tendinitis, biceps tendinitis,
subacromial bursitis, and acromioclavicular joint arthralgia, status post diagnostic and surgical
arthroscopic rotator cuff repair of the right shoulder in October 2010; cervical paraspinal muscle
spasm, with rhomboid, levator scapulae, and trapezius myalgia; bilateral carpal tunnel syndrome,
left/right wrists; and diabetes mellitus and herpes zoster/shingles. Dr. Whitfield recommended a
functional capacity evaluation that was completed by a physical therapist on December 9, 2013.
By decision dated January 31, 2014, OWCP denied appellant’s schedule award claim on
the grounds that he submitted no medical evidence to support a permanent impairment to a
scheduled member due to the accepted conditions.

2

In a July 14, 2009 decision, OWCP found that an overpayment of compensation in the amount of $2,139.48 had
been created because appellant continued to receive wage-loss compensation after his return to work.
3

A.M.A., Guides (6th ed. 2008).

2

LEGAL PRECEDENT
The schedule award provision of FECA,4 and its implementing federal regulations,5 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss, or loss of use, of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted
the A.M.A., Guides as the uniform standard applicable to all claimants.6 For decisions issued
after May 1, 2009, the sixth edition of the A.M.A., Guides is to be used.7
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).8 Under the sixth edition, for upper extremity impairments the evaluator
identifies the impairment class for the diagnosed condition (CDX), which is then adjusted by
grade modifiers based on Functional History (GMFH), Physical Examination (GMPE) and
Clinical Studies (GMCS).9 The net adjustment formula is (GMFH-CDX) + (GMPE-CDX) +
(GMCS-CDX).10 The sixth edition of the A.M.A., Guides also provides that, under certain
circumstances, range of motion may be selected as an alternative approach in rating impairment.
An impairment rating that is calculated using range of motion may not be combined with a
diagnosis-based impairment and stands alone as a rating.11
ANALYSIS
The Board finds that appellant did not meet his burden of proof to establish that he has a
ratable impairment. The accepted conditions are bilateral shoulder calcifying tendinitis,
traumatic arthropathy of the left shoulder, disorder of bursae and tendons and left shoulder
contracture of shoulder joint.
By letter dated October 7, 2013, OWCP informed appellant of the type of evidence
needed to support his claim, to include a physician’s narrative opinion regarding the diagnosed
conditions and degree of impairment with an impairment rating in accordance with the sixth
edition of the A.M.A., Guides. The physician’s report was to indicate whether appellant was at
4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404.

6

Id. at § 10.404(a).

7

FECA Bulletin No. 09-03 (issued March 15, 2009).

8

A.M.A., Guides, supra note 3 at 3, section 1.3, “The International Classification of Functioning, Disability and
Health (ICF): A Contemporary Model of Disablement.”
9

Id. at 385-419.

10

Id. at 411.

11

Id. at 390. The A.M.A., Guides explains that diagnoses in the grid that may be rated using range of motion are
followed by an asterisk.

3

maximum medical improvement and was to include a detailed description of all objective
findings and subjective complaints. Appellant did not submit the requested medical evidence,
and on January 31, 2014, OWCP denied his schedule award claim on the grounds that he
submitted no medical evidence to support a permanent impairment to a scheduled member due to
the accepted conditions.
In order to determine entitlement to a schedule award, appellant’s physician must provide
a sufficiently detailed description of his condition so that the claims examiner and others
reviewing the file are able to clearly visualize the impairment with its resulting restrictions and
limitations.12 A claimant has the burden of proof to establish that he or she sustained a
permanent impairment to a scheduled member.13
The record in this case contains a number of treatment notes from Drs. Whitfield and
Amro, dated March 11, 2008 to October 29, 2013. The physicians, however, did not provide an
impairment rating, discuss whether the accepted conditions caused permanent impairment, or
state an opinion as to whether appellant was at maximum medical improvement.14 As
Drs. Whitfield and Amro did not support that the accepted conditions caused any permanent
impairment, their reports are insufficient to establish that appellant has impairment due to the
accepted conditions.15
Appellant also submitted a functional capacity evaluation dated December 9, 2013. This
was completed by a physical therapist. Lay individuals such as physician’s assistants, nurses and
physical therapists are not competent to render a medical opinion under FECA.16 The functional
capacity evaluation is therefore of no probative value regarding appellant’s impairment.
Without probative medical opinion evidence from a physician addressing how appellant’s
impairment correlated to the A.M.A., Guides and explaining the causal relationship between
these findings and an accepted employment injury, appellant has failed to establish his claim for
a schedule award.17

12

Renee M. Straubinger, 51 ECAB 667 (2000).

13

A.L., Docket No. 08-1730 (issued March 16, 2009).

14

See D.R., 57 ECAB 720 (2006) (a schedule award is not payable unless it is determined by probative medical
evidence that the employee is at maximum medical improvement).
15

See A.L., supra note 13.

16

David P. Sawchuk, 57 ECAB 316 (2006). Section 8101(2) of FECA provides that “physician” includes
surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors, and osteopathic practitioners
within the scope of their practice as defined by State law. See Roy L. Humphrey, 57 ECAB 238 (2005).
17

R.E., Docket No. 14-713 (issued June 26, 2014).

4

Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.18
CONCLUSION
The Board finds that appellant did not establish that he has a permanent impairment due
to the accepted bilateral shoulder conditions.
ORDER
IT IS HEREBY ORDERED THAT the January 31, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 8, 2014
Washington, DC

Patricia Howard Fitzgerald, Acting Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

18

The Board notes that appellant requested reconsideration with OWCP simultaneous with his appeal to the
Board. OWCP and the Board may not have simultaneous jurisdiction over the same issue in the same case.
Following the docketing of an appeal with the Board, OWCP does not retain jurisdiction to render a further decision
regarding a case on appeal until after the Board relinquishes its jurisdiction. Any decision rendered by OWCP on
the same issues for which an appeal is filed is null and void. Linda D. Guerrero, 54 ECAB 556 (2003). Following
appellant’s reconsideration request with OWCP, OWCP issued a June 25, 2014 schedule award decision which is
void. Furthermore, the Board’s jurisdiction is limited to reviewing the evidence that was before OWCP at the time
of the January 31, 2014 decision. J.T., 59 ECAB 293 (2008). It therefore cannot review the evidence submitted by
appellant with his March 2014 reconsideration request to OWCP, a February 12, 2014 report in which Dr. Whitfield
provided an impairment evaluation for appellant’s left upper extremity only.

5

